Per Curiam.
The action was brought to recover $18 for money laid out and expended by plaintiff for the defendant in repairing the roof of a house leased by the defendant to the plaintiff. The lease expressly provided that all the repairs were to be made by the lessee, except those to the exterior of the building, but there was no provision in the lease that the landlord should make those repairs. Had this been the only contract between the parties, the views expressed by the justice in his opinion would have been entirely correct, and decisive of this case. But upon the trial plaintiff offered evidence tending to show that there was a collateral agreement made between the parties, by which the landlord agreed to keep the exterior in repairs, and the provisions of the lease respecting the repairs are interlined. There could have been no object for making this interlineation restricting the tenant’s obligation to keep in repair the interior, for he was bound to do this without any covenants, and therefore the interlineation adds nothing whatever to the lease; and, as it is entirely silent as to who is to make the repairs to the outside of the building, we think the evidence offered in respect thereto should have been admitted. Ward v. Cowdrey, 5 N. Y. Supp. 282; Bean v. Carleton, 6 N. Y. St. Rep. 641. The judgment should therefore be reversed, and a new trial ordered, with costs to abide the event. All concur.